Case 8:18-cv-02149-TPB-SPF Document 100 Filed 03/25/20 Page 1 of 1 PageID 481




                          UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

YAHWEH YAHWEH,

       Plaintiff,
v.                                                  Case No: 8:18-cv-02149-TPB-SPF

YAHWEH BEN YAHWEH and
CHRISTOPHER FLAHERTY,

      Defendant.
__________________________________/
                          NOTICE OF SETTLEMENT

       Plaintiff, YAHWEH YAHWEH, through counsel, hereby file this Notice of Settlement.

This matter has been amicably resolved by all parties and each party to bear their own attorney’s

fees and costs.

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true copy of the foregoing has been furnished via designated
email address to counsel on this 25th day of March, 2020 to: Alan K. Cooper, Esquire, Law Offices
of Marc M. Crumpton, Jr., Attorneys for Yahweh Ben Yahweh, 13577 Feather Sound Drive, Ste
390, Clearwater, FL 33762-5547; coopea10@nationwide.com;           Dale Lee Parker, Esquire,
Banker Lopez Gassler (St. Petersburg), Attorneys for Christopher Flaherty, 360 Central Avenue,
Ste 700, St Petersburg, FL 33701-3835; service-dparker@bankerlopez.com.
                                                    GOLDMAN & DASZKAL, P.A.
                                                    Attorneys for Plaintiff
                                                    1630 West Hillsboro Boulevard
                                                    Deerfield Beach, FL 33442
                                                    Telephone: (954) 428-9333
                                                    Facsimile: (954) 428-9338
                                                    Email:Service.Hunt@gdinjurylaw.com

                                                    BY:
                                                      _____________________________
                                                        ALEXANDER R. HUNT, ESQ.
                                                        FBN: 50206
